On Motion for Rehearing.
In our original opinion, we used the expression: “The testimony of plaintiff, which in this respect is uncontradicted, shows plaintiff gathered 3 bales of cotton from the premises.” Appellant has called our attention to the fact that the quoted language is not in precise accord with the record, and asks that we modify the statement, which we are glad to do.
The testimony from which we made the quoted statement reads as follows:
“Q. How much cotton, Mr. Pepper, did you make on the nine acres that wasn’t destroyed, of cotton? A. I picked two bales off of that and got another to pick.
“Q. Three bales is your estimate of the crop on that nine acres? A. Yes, sir.”
We do.not consider the possible difference in our statement and that as disclosed by the testimony here given should *370alter the conclusions reached by us in the original opinion.
The motion for rehearing, as well as the motion to certify to the Supreme Court, is overruled.